PER CURIAM.
The State appeals an order suppressing physical evidence and statements. This court has jurisdiction under Florida Rule of Appellate Procedure 9.140(c)(1)(B). We reverse the trial court’s order under the authority of our decision in State v. Mitchell, 124 So.3d 1046 (Fla. 2d DCA 2013).
In the underlying trial court case, Mr. Miller is a codefendant of the appellee in Mitchell. The facts and legal rulings that gave rise to the order under review in this case are substantially identical to those in Mitchell. Accordingly, as we did in Mitchell, we reverse the trial court’s order granting the motion to suppress and remand this case to the trial court for further proceedings.
Reversed and remanded.
NORTHCUTT, WALLACE, and CRENSHAW, JJ., Concur.